     Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


EDITA NOEMI CORDOVA                            §      DCKT NO. ______________
                                               §
      Plaintiff,                               §
                                               §
      -vs-                                     §
                                               §
PANADERIA SAN JOSE, INC D/B/A                  §
RESTAURANTE TIERRA CUSCATLECA,                 §      JURY TRIAL DEMANDED
GLORIBEL SALMERON AND                          §
GUADALUPE SALMERON                             §
    Defendants.                                §

________________________________________________________________________

                   PLAINTIFF’S ORIGINAL COMPLAINT
________________________________________________________________________


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COMES EDITA NOEMI CORDOVA, by and through her attorneys The

Estes Law Firm, P.C., individually, and files this, her Complaint against Defendants as

follows:

                                  I. INTRODUCTION

   1. This is a individual action brought by Plaintiff Edita Noemi Cordova (hereinafter

“Plaintiff”), which arises from Defendants’ Panaderia San Jose, Inc., Gloribel Salmeron,

individually and Guadalupe Salmeron, individually (hereinafter “Defendants”) willful

violations of the federal Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C. §201,

et seq. for failure to pay overtime premium wages, failure to pay minimum wages for all
        Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 2 of 8




hours worked, and failure to pay minimum wage for all time worked by providing a bona

fide meal period.

   2. All statements are made upon information and belief.

   3. Plaintiff Edita Noemi Cordova worked for Defendants as a cook, baker, waiter

and/or cashier within the statutory period of liability and performed non-exempt employee

work.

   4. Defendant Panaderia San Jose, Inc. employed Edita Noemi Cordova to perform

work for Defendants.

   5. Defendant Gloribel Salmeron supervised and directed Plaintiff in her day-to-day job

duties and exercised control over the nature and structure of the employment relationship

or exercised economic control over the relationship, and is therefore deemed an employer

within the meaning of the FLSA, and therefore subject to liability.

   6. Defendant Guadalupe Salmeron supervised and directed Plaintiff in her day-to-day

job duties and exercised control over the nature and structure of the employment

relationship or exercised economic control over the relationship, and is therefore deemed

an employer within the meaning of the FLSA, and therefore subject to liability.

   7. Plaintiff was paid on an hourly basis but was only paid straight time, she never

received an overtime premium in violation of 29 U.S.C. §207.

   8. Defendants failed to pay Plaintiff’s minimum wages for all hours worked in

violation of 29 U.S.C. §206 and 29 CFR §785.19.

                          II. JURISDICTION AND VENUE

                                            2
       Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 3 of 8




    9. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff has brought a claim pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq.

    10. Venue is proper in this Court because the Plaintiff resides within this judicial district

and because all or a substantial part of the events or omissions giving rise to Plaintiff’s

claim occurred within this District.

                                        III.    PARTIES

    11. Plaintiff Edita Noemi Cordova is an individual and resident of Conroe, Montgomery

County, Texas. Plaintiff worked for Defendants as a cook, baker, waiter and/or cashier

continuously during the liability period.

    12. Defendant Panaderia San Jose, Inc is a domestic corporation doing business in

Texas. It may be served at its registered agent Tax Center, Inc., 10906 Bammel N. Houston

Road, Houston, Texas 77086.

    13. Defendant Gloribel Salmeron is an individual who is or was an officer or director

of Panaderia San Jose, Inc. and may be served at 9079 Rocky Ridge Drive, Conroe, Texas

77302. Defendant Gloribel Salmeron exercised control over the nature and structure of the

employment relationship or exercised economic control over the relationship and is

therefore deemed an employer within the meaning of the FLSA and is therefore subject to

liability.

    14. Defendant Guadalupe Salmeron is an individual who is or was an officer or director

of Panaderia San Jose, Inc. and may be served at 9079 Rocky Ridge Drive, Conroe, Texas

                                                3
       Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 4 of 8




77302. Defendant Guadalupe Salmeron exercised control over the nature and structure of

the employment relationship or exercised economic control over the relationship and is

therefore deemed an employer within the meaning of the FLSA and is therefore subject to

liability.

    15. At all material times, the Defendants have been employers within the meaning of

3(d) of the FLSA. 29 U.S.C. § 203(d).

    16. At all material times, the Defendants have been enterprises within the meaning of

3(r) of the FLSA. 29 U.S.C. § 203(r).

    17. Defendant Panaderia San Jose, Inc. is an enterprise engaged in commerce or in the

production of goods for commerce. Plaintiff was employed by Defendant.

    18. Defendant Panaderia San Jose, Inc. is an enterprise whose annual gross volume of

sales made or business done is not less than $500,000.

    19. Defendant Panaderia San Jose, Inc. has employees engaged in commerce or the

production of goods for commerce, or that has employees handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce by any

person.

                               IV.   STATEMENT OF FACTS

    20. All statements are made upon information and belief.

    21. Plaintiff worked as a cook, baker, waiter and/or cashier for the Defendants within

the statutory period of liability.

    22. Plaintiff would routinely work more than 40 hours per week.

                                            4
      Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 5 of 8




   23. Plaintiff was paid an hourly rate but never received an overtime premium but was

not paid overtime premium pay for hours worked in excess of forty hours per week during

the liability period.

   24. During this time, Plaintiff worked exclusively for Defendants.

   25. None of the exemptions provided by the FLSA to the overtime obligation applied

to Plaintiff.

   26. Defendants’ set Plaintiff’s hours and directed the course and scope of her work.

   27. Plaintiff had no authority or ability to refuse to perform the work Defendants

directed her to do.

   28. Plaintiff has separated from employment but was not paid all of the wages she was

due within the time period required by law.

   29. Plaintiff was not paid at least minimum wage for all hours worked.

   30. Plaintiff was not properly paid for all hours worked per week even though Plaintiff

was on duty and working as a cook, baker, waiter and/or cashier.

   31. When Plaintiff was paid, she was always paid by check for 40 hours of straight time

per week. If she worked any overtime, Plaintiff would also be paid separately in cash for

any hours in excess of 40 hours per week but also at straight time. This practice evidences

Defendants’ willful intent to violate the FLSA.

                             VI. FIRST CAUSE OF ACTION
                           VIOLATION OF 29 U.S.C. Section 207
                      Failure to Pay Overtime (Against All Defendants)

   32. Plaintiff incorporates herein all previously stated allegations.

                                              5
      Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 6 of 8




   33. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §207(a)(1), an employer must

pay an employee overtime at a rate not less than one and a half (1.5) times the employee’s

regular rate of pay for all hours worked in excess of forty hours per week.

   34. None of the exemptions provided by the FLSA to the overtime obligation applied

to Plaintiff.

   35. Defendants’ failure to pay overtime to Plaintiff, in violation of the FLSA, was

willful and not based on a good faith belief that their conduct did not violate the FLSA. As

such, the foregoing conduct, as alleged, constitutes a willful violation with the meaning of

the FLSA. 29 U.S.C. 255(a).

   36. Plaintiff regularly worked in excess of forty hours per week but was not paid any

overtime premium for hours worked in excess of forty hours per week.

   37. Defendants’ failure to pay minimum wage to Plaintiff for all hours worked was

willful and not based on a good faith belief that their conduct did not violate the FLSA. As

such, the foregoing conduct, as alleged, constitutes a willful violation with the meaning of

the FLSA. 29 U.S.C. 255(a).

   38. As a direct and proximate result of Defendants’ willful unlawful conduct, Plaintiff

has suffered, and will continue to suffer, lost wages and other damages.

                       VII.   SECOND CAUSE OF ACTION
                        VIOLATION OF 29 U.S.C. Section 206
     Failure to Pay Minimum Wage for All Hours Worked (Against All Defendants)

   39. Plaintiff incorporates herein all previously stated allegations.




                                              6
      Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 7 of 8




   40. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §206(a), Defendants must pay

each of its employees at least the federal minimum wage of $7.25/hour for any hours

worked.

   41. Defendants’ routinely failed to pay Plaintiff at least the minimum wage for all hours

worked during the proposed class period of the lawsuit.

   42. None of the exemptions provided by the FLSA to the minimum wage obligation

applied to Plaintiff.

   43. Defendants’ failure to pay minimum wage to Plaintiff for all hours worked was

willful and not based on a good faith belief that their conduct did not violate the FLSA. As

such, the foregoing conduct, as alleged, constitutes a willful violation with the meaning of

the FLSA. 29 U.S.C. 255(a).

   44. As a direct and proximate result of Defendants’ willful unlawful conduct, Plaintiff

has suffered, and will continue to suffer, lost wages and other damages.

                                  VIII. JURY DEMAND

   45. Plaintiff demands a trial by jury for all issues of fact.

                               IX. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Edita Noemi Cordova, requests that this Court enter the

following relief:

       a.      Judgement that the Defendants’ conduct was willful;

       b.      All damages to which the Plaintiff may be entitled;




                                               7
     Case 4:21-cv-01692 Document 1 Filed on 05/21/21 in TXSD Page 8 of 8




      c.     Liquidated and multiple damages as allowed by law, including double

damages under the FLSA;

      d.     Penalties as provided for under the FLSA including pursuant to Section 216;

      e.     An injunction prohibiting Defendants’ from further violations of the law as

described above;

      f.     Pre and post judgment interest;

      g.     Attorney’s fees and costs; and

      h.     Any other relief to which Plaintiff may be entitled.




Dated: May 21, 2021

                                         Respectfully submitted,

                                         /s/ John Cruickshank
                                         By: John Cruickshank
                                         john@cruickshank.attorney
                                         Texas Bar No. 24045730
                                         Federal Bar No. 910674
                                         Sam Shapiro
                                         sshapiro@estespc.net
                                         Texas Bar No. 24106420
                                         Federal Bar No. 3485329
                                         Joshua Estes
                                         joshuaestes@estespc.net
                                         Texas Bar No. 24043651
                                         Federal Bar No. 637546
                                         716 S. Union St.
                                         Richmond, Texas 77469
                                         Tel. (281) 238-5400
                                         Fax. (281) 238-5015
                                         Attorneys for Edita Noemi Cordova

                                              8
